***********
The Full Commission has reviewed the prior Order based upon the record before Commissioner Bernadine S. Ballance and the briefs before the Full Commission. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Order. Accordingly, the Full Commission affirms and adopts the Order of Commissioner Ballance.
                               ***********
Based upon all of the competent evidence of record and the reasonable inferences arising therefrom, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff is an inmate in the N.C. Department of corrections and is currently housed at the Central Prison in Raleigh, N.C.
2. Plaintiff alleged he suffered injuries to his face and jaw when he tripped over another inmate while trying to get to the restroom while housed at the Greensboro Detention Center in Guilford County. Plaintiff attributes the accident to the overcrowded conditions which resulted in inmates having to sleep on the floor. Plaintiff claims he tripped while trying to step over a fellow inmate who was sleeping on the floor.
3. Greensboro Detention Center, located in Guilford County, is not a state agency or institution.
                               ***********
Based upon the foregoing findings of fact, the Full Commission reaches the following:
 CONCLUSIONS OF LAW
1. Greensboro Detention Center is not a department, institution, or agency of the State under the Tort Claims Act. The North Carolina Industrial Commission is hereby constituted a court for the purpose of hearing and passing upon tort claims against the State Board of Education, the Board of Transportation, and all other departments, institutions and agencies of the State. N.C. Gen. Stat. 143-291.
2. The North Carolina Industrial Commission lacks jurisdiction over the Greensboro Detention Center. N.C. Gen. Stat. 143-291, N.C. Gen. Stat.143-297.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 DECISION
1. Plaintiffs claim against Greensboro Detention Center is hereby DISMISSED.
2. No costs are assessed at this time.
This 2nd day of April 2001.
                                   S/_____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
  S/_______________ RENEE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER